IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


HERBERT DALE CONAWAY,                     : No. 83 WM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
FAYETTE COUNTY,                           :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.